Citation Nr: 1612700	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-05 455A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder and, if so, whether the claim should be allowed.  

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disorder and entitlement to TDIU.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2014; a transcript of that hearing is associated with the claims file.  

The Board remanded this case in March 2014 for further development.  At that time it was noted that the claim for service connection for a back disability issue was split into two separate claims, i.e., for service connection for cervical spine and lumbar spine disorders, in order to facilitate a more orderly and accurate adjudication of the Veteran's claims, as noted in the January 2014 hearing transcript.  The case has now been returned for appellate consideration.  

The Board notes that the Veteran's original December 1994 claim for service connection for a "sprain of back muscles" was administratively denied on February 8, 1995, because he had failed to report for a scheduled VA examination.  He was notified of this by RO letter of that date but he did not appeal that decision.  That decision did not address service connection for a disorder of the neck, i.e., the cervical spine because there was no claim for such a disability.  

Following the January 2014 Board hearing, in April 2014 the Veteran's attorney submitted additional private clinical records, with a waiver of initial RO consideration.  

By letter of February 2016 the Veteran was informed that the Veterans Law Judge (VLJ) that conducted the January 2014 hearing was not available to adjudicate his claims and that the case would be assigned to another VLJ but that he had the right to another hearing before a VLJ that would adjudicate his claims.  In March 2016 the Veteran declined the opportunity to testify at another hearing.  

The issues of de novo adjudication of the claim for service connection for a lumbar spine disorder, service connection for a cervical spine disorder, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The Veteran was notified in February 1995 that his claim for service connection for back spasms was denied for failure to attend a VA examination scheduled in January 1995, but he did not appeal that decision and it is final.  

2.  Additional evidence received since the RO's February 1995 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The February 1995 denial of the claim for service connection for back spasms is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  New and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the claim for a TDIU rating, by letter of February 2009, and as to the claims for service connection for spinal disorders, by letter of November 2008 the RO satisfied the duty under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Veterans Claims Assistance Act of 2000 (VCAA), to provide notice of the information and evidence needed for claim substantiation; the information and evidence that VA would seek to provide and that which the claimant was to provide; and of the way initial disability ratings and effective dates are established.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2008 letter informed him that the claim for service connection for back disability was previously denied because of his failure to report for a VA examination and that because the appeal period had expired, that decision was final and that new and material evidence was needed to reopen the claim.  

As to the duty to assist mandated by the VCAA, the Veteran's service treatment records (STRs) and numerous private clinical records are on file. 

In December 1999 the Veteran requested copies of his DD 214 and STRs.  In March 2000 the RO in St. Louis, Missouri, sent them to him.  In January 2010 the Veteran was provided a copy of his claim file consisting of 447 pages, in response to his request which was received in October 2009.  

In response to the Veteran's attorney's letter dated April 1, 2010, by letter of April 15, 2010, the Veteran's attorney was notified that a complete copy of the Veteran's entire claims file was mailed to the Veteran in January 2010.  The attorney was informed that there was a cost for providing duplicate copies of those records, as requested by the attorney.  By letter of May 6, 2010, the RO provided the attorney a copy of the Veteran's claim file. 

In the Notice of Disagreement (NOD), dated June 1, 2010, on letterhead from the Veteran's attorney's office but signed by the Veteran, it was stated that VA had not provided the attorney all records requested.  Specifically, records cited in the rating decision from May 29, 2008, to February 6, 2009, of the Gaston Family Health Services had not been included in the records sent to the attorney.  Also, the Veteran stated that he had a claim pending with the Social Security Administration (SSA) and requested that those records be obtained.  Those records are now on file.  

In this regard, at the January 2014 hearing the attorney acknowledged that SSA records of the Veteran had been submitted.  Page 3 of the transcript thereof.  The attorney also stated that at the time of the June 2010 NOD "[i]t was unclear at that point what treatment records were actually in the file [and] [t]here was an issue of what they [the RO] sent me versus what they [the RO] said was in the file."  Page 3 of the transcript.  However, while qualifying the matter of what evidence had been provided him at the time of the June 2010 NOD, at the hearing the attorney did not specifically state that he had a complete copy of the appellate record (to include those records referenced in the NOD).  

In an August 2015 letter the Veteran's attorney argued that having remanded the case to obtain a medical opinion, which was obtained in July 2015, it was improper and in violation of the holding in Mariano v. Principi, 17 Vet. App. 305, 312 (2003) because there was on file a favorable private medical nexus opinion from Dr. E. R.  However, this favorable March 2010 private opinion only cited data and a conclusion that the Veteran's current low back disability might very well likely be due to an inservice injury.  No rationale was provided and there was no indication of what information or records were relied upon in reaching that conclusion, to include whether the physician relied upon a clinical history related by the Veteran of having had continuous symptoms.  Thus, clarification by means of a VA medical opinion was in order.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In the March 2014 Board remand it was requested that attempts be made to obtain relevant treatment records from, as relevant, VA Medical Centers (VAMCs) in Salisbury and in Winston-Salem.  The RO's July 7, 2015, letter to the Veteran indicated that the only records from these VAMCs was the report of the August 13, 2009 VA examination at Winston-Salem.  He was requested to provide information as to the dates and places of any actual treatment at either facility.  Later in July 2015 the Veteran reported that he had never been treated at the Salisbury VAMC and that he had not been treated at the Winston-Salem VAMC since August 13, 2009, and was not currently being treated by a doctor.  

In this regard, at the 2014 Board hearing the Veteran had testified that he had sought treatment at the Salisbury VAMC in 1995, (shortly after his November 1994 discharge from service) but that "they wouldn't accept me."  Page 12 of the transcript.  From this, the Board can only conclude that there are no actual records in existence of the Veteran having sought VA treatment in 1995 at the VAMC in Salisbury.  Also, the record indicates that the Veteran has never actually been treated at the Winston-Salem VAMC, although he was afforded a VA examination at that facility in August 2009.  

At the hearing the Veteran testified that during the interim from 1995, when he was reportedly refused VA treatment, to 2009, he had had treatment in the intervening period in 2008 at "Care Mount" and an MRI had revealed disc herniations.  Pages 13 and 14.  This record is on file.  

At the hearing the Veteran testified that after service he had worked on an assembly line of a trucking company in about 1995 for about a month but that the work was too heavy and he could not do the work because of his back.  Pages 15 and 16.  Later (he did not specify when) he had worked at Lance Incorporated loading trucks, which was heavy work, but eventually he had been allowed to use a forklift.  But he had only been able to work there for 9 to 10 months because the work was too heavy.  Pages 17 and 18.  He had stopped receiving treatment at the Gaston Family Health Service after his SSA disability claim was approved.  He was now receiving treatment at the New Hope Medical Clinic in Gastonia, North Carolina, and the Carolina Spine Pain and Rehab in Gastonia, North Carolina.  Page 19.  These records are on file.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a VA hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In compliance with the 2014 Board remand, by RO letter in January 2015 the Veteran was requested to identify any private treatment records that he had relating to cervical and lumbar disability which were not already of record, including ongoing treatment.  

Background

An undated STR reflects that the Veteran had passed out after physical training, including running.  The assessment was over exertion vs. dehydration.  He had no history of low back pain but complained of pain localized to the left side of L3 - S1.  On examination his gait was slow and he walked stiffly.  Straight leg raising was negative, bilaterally.  Deep tendon reflexes were 2+/4, bilaterally.  No radicular symptoms were elicited.  He had pain on palpation from L3 to S1.  There was no weakness on heel or toe walking.  The assessment was musculoskeletal low back pain - acute sprain.  He was given Motrin and was to be given a profile limiting his duties, and he was to have bed rest for 24 hours.  

A Screening Note of Acute Medical Care, dated July 8, 1994, shows that the Veteran's chief complaint was low back pain.  He had no dysuria or frequent urination and no radiation of pain.  He had not had any trauma in the past 72 hours, but complained of having had back pain for the last 12 hours and it had started after running.  The pain had increased over the past 2 hours.  On examination his gait was antalgic and he had some difficulty getting undressed.  He had limitation of motion.  He complained of pain on the right side of the latissimus dorsi muscle region.  Deep tendon reflexes were +2 and sensations were grossly intact.  

The Veteran was seen again on July 20, 1994, for low back pain of 2 week duration.  He had no radiation of back pain but the pain increased on breathing deeply.  On examination reflexes were normal and sensations were intact.  Straight leg raising was negative.  The assessment was strained spinatus erector muscles.  He was given Motrin and was to be given a profile limiting his duties.  

The examination for separation was negative for disability of any spinal segment, although in an adjunct medical history questionnaire the Veteran reported having or having had recurrent back pain.  

The evidence received after the February 1995 RO decision includes the evidence recited hereafter.  

The Veteran was extensively evaluated in March 2002 at the Carolinas Health Care System and The Sanger Clinic for episodes of syncope of many years duration.   These records include an extensive report of the Veteran's personal and even family medical history but are negative for any past problems relating to his back.  

Records of the Gaston Family Health Service include a May 2008 record that the Veteran had been seen in April 2008 for back pain.  After a CT scan, the Veteran had been told he had a kidney lesion.  In September 2008 it was reported that his back pain sometimes radiated to his legs.  In February 2009 it was noted that he had reported having back pain and having hurt his back last year.  The assessment was thoracic or lumbar DDD.  

An Imaging study from Caromont Imaging Service in June 2008 reflects that the Veteran had a small central disc herniation at L4-5.  

The Veteran applied to reopen his claim in September 2008.  

In a September 2008 statement Dr. E. R. reported that the Veteran was followed at the Gaston Family Health Services and that due to a bulging disc and nerve impingement the Veteran was unable to work and was considered disabled for employment.  In a February 2009 statement Dr. E. R. reported that the Veteran was followed at the Gaston Family Health Services and that due to his current medical condition he was unable to work and was considered disabled for employment.  He had severe DDD that would require surgery for resolution.  This disc was hitting the spinal cord.  In another statement by the physician, on the letterhead of the Veteran's attorney, also in February 2009 it was reported that the Veteran could not engage in gainful employment due to degenerative disc disease and an MRI had revealed an abnormality at L4-5.  

In VA Form 21-4142, Authorization and Consent for Release of Information to VA, dated in December 2008, the Veteran reported having been treated by multiple private medical sources beginning in October 2008.  

The Veteran was seen at the Gaston Memorial Hospital on February 5, 2009, because of a lifting injury when his back went out after he picked up a large bottle of fluid.  However, he had had back pain, off and on, for the past 6 months and had been told that an MRI about 6 months ago had detected a slight herniated disc.  It was thought that his back pain was probably musculoskeletal but an exacerbation of his herniated disc could not be ruled out, although there were currently no signs of cauda equine or neurological features.  The clinical impression was a back strain.  It was noted that lumbar X-rays were within normal limits and without evidence of abnormal disc alignment.  

A February 5, 2009 Medical Imaging Report from Caromont Health shows that the Veteran had a lumbar X-ray series due to low back pain, status post motor vehicle accident, which revealed no fracture or subluxation and the intervertebral disc heights appeared to be maintained throughout.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in March 2009 the Veteran reported that he had originally injured his back during service moving a pioneer box out of a track vehicle, for which he sought treatment at a hospital in Ft. Hood, and he had had back pain since that time.  He reported that he had left his job at DMSI shipping in 2008, and left his job at Captain D's in 2007 due to his back.  

In April 2009 DMSI Shipping reported that the Veteran had been employed from the 3rd to the 27th of March 2008 and the reason for termination of employment was "job abandonment."  

In May 2009 the RO sent a second request to Captain D's for records relative to the Veteran's employment, the first having been sent in April 2009.  The Veteran was informed of this by letter in May 2009.  In May 2009 Captain D's responded stating the Veteran had worked from June to September 2007 and no concessions had been made due to age or disability but that he had quit. 

The Veteran was seen at the Gaston Memorial Hospital in June 2009 for a sore throat and toothache.  He presented with symptoms out of proportion to findings on physical examination and there was emotional overlay.  He had tenderness on the left side of his face and a sore throat.  A soft tissue neck X-ray was negative.  It was suspected that his complaints could be dental in nature and related to an infection of the maxillary sinus.  The assessment was dental pain.  

The Veteran was afforded a VA examination in August 2009, at which time his claims file and VA records were reviewed.  The Veteran reported that since the 1990s he had had steadily worsening back pain, which had gotten much worse in 2008.  It was indicated that physician's notes indicated that the Veteran's initial postservice visit for back pain was in 2008.  Reportedly, there was a reinjury in 2009.  The Veteran reported having constant back pain, with pain radiating to his legs.  He had used a cane for the last 2 years and he was unable to perform the activities of daily living.  After a physical examination the diagnosis was lumbosacral DDD with herniated nucleus pulposus (HNP) at L4-5 indenting the thecal sac.  It was reported that the lumbar HNP was the most likely cause of the Veteran's present back pain.  The examiner stated that there was one episode of low back pain in the STRs, in July 1994 but no evidence of chronicity.  There was no mention of back problems in the separation physical examination later in 1994.  A physician's note indicated that the Veteran had hurt his back in 2008.  There was no documented evidence of back pain between 1994 and 2008.  Thus, the examiner was unable to connect the incident in 1994 to the Veteran's present back problem "without speculation."  

After notification of the August 2009 RO denial which is appealed the Veteran stated in a September 2009 letter, received in October 2009, that after his inservice injury he was immediately rushed out of the military and a military physician had had the Veteran sign statements "to protect [himself]" later on because the physician knew that the injury would disable the Veteran later on in life.  The Veteran had not received a letter informing him when to report for an examination after service discharge so he had gone to a VA Medical Center in Salisbury but had been turned away.  

A cervical MRI in February 2010 from Caromont Health shows that the Veteran had disc protrusions which were prominent at C4-5 and C6-7, while moderate at C3-4 and C5-6.  

Received in June 2010 was a March 2010 statement by Dr. E. R. of the Gaston Family Health Services in which that physician stated that the Veteran had multiple degenerative discs and nerve impingement on the spine, which had been verified by multiple MRIs.  Due to this condition he was unable to work and had severely restricted range of motion.  His condition had worsened and would continue to do so over time.  Dr. E.R. maintained the following:  "The damage to the spine could very well likely [sic] be the result of a traumatic injury sustained while in the armed services in 1994."  The Veteran was currently completely disabled and would need further evaluation by neurosurgery.  Attached to this statement was a November 2009 clinical record of the Gaston Family Health Services which shows that the Veteran had neck pain which radiated into the right shoulder and right arm. A June 2009 X-ray of the soft tissues of the neck had been negative.  Another record from that facility, dated in March 2010, shows that the Veteran still had back and neck pain.  A February 2010 cervical MRI revealed disc protrusions of C3-7, canal compromise at C4-5 with encroachment on the spinal cord, and foraminal stenosis at multiple levels.  

Records of New Hope Medical Clinic reflect treatment and evaluation for, in part, continued complaints of back pain.  In October 2010 it was reported that he had a history of upper and lower back pain for 5 years and that he "was in military and has had problems since being discharged."  

A November 2010 record of the Carolina Spine, Pain & Rehabilitation (submitted by the attorney in April 2014 with a waiver of initial RO consideration) shows that the Veteran had radicular neck and low back pain.  The Veteran reported that the pain had begun in 1993 during military service and he had had pain since an inservice injury.  

A January 15, 2014, record from the Emergency Room of the Gaston Memorial Hospital shows that the Veteran had a longstanding history of chronic neck and back pain.  However, last night he was in a "tussle" at a bar and had had increased pain, including radicular pain down his left arm.  

In records in January and February 2014 from the Southeast Chiropractic Belmont it was reported that the Veteran had had cervicalgia, thoracic pain, and lumbalgia since "the date of injury on 1/15/2014."  

At the 2014 Board hearing the Veteran indicated that he was discharged from active service, after only one year of his enlistment due to his back disability, although he had not been given a Medical Board evaluation.  

On VA examination in July 2015 the Veteran's claim file and VA electronic records were reviewed.  The Veteran complained of chronic pain in his low back and neck.  The low back pain radiated to the pelvis and the neck pain radiated to his shoulders and mid-back. 

On examination of the Veteran's cervical spine all motion was normal, even after repetitive testing.  Strength, sensation, and reflexes in the upper extremities were normal.  It was noted that mildly palpating the cervical spine would cause the Veteran to jump, and placing weight on top of his head cause him to complain of excruciating pain.  

The examiner stated that the Veteran had no complaints of neck pain while in active duty from November 1993 to November 1994.  The examiner had no explanation in regards to the Veteran's symptomatology.  It was opined that it was less likely than not that the Veteran had cervical spine pathology and it was not associated with is military service.  The examiner indicated that no X-rays were indicated.  

As to examination of the Veteran's lumbar spine the examiner reported that range of motion testing could not be conducted.  It was stated that the Veteran walked into the examination room without apparent symptomatology.  However on request to perform range of motion his demeanor quickly changed and his range of motion testing was difficult as minimal movement of his spine would cause subjective pain.  Also, the Veteran would jump due to subjective pain upon palpation with mild pressure.  Strength, sensation, and reflexes in the lower extremities were normal.  

The examiner stated that the Veteran did have a vague complaint of low back pain in 1994 while in active duty.  The examiner stated that he had no explanation in regards to the Veteran's symptomatology.  It was less likely than not that the Veteran has lumbar spine pathology that supported his symptoms, and it was not associated with his military service.  


Whether new and material evidence has been received to reopen claim for service connection for a lumbar spine disorder and, if so, whether the claim should be allowed

The Veteran did not attend a VA examination scheduled in conjunction with his original claim for service connection for back spasms which was received in December 1994.  The Veteran did not initiate an appeal of the February 1995 denial of that claim.  

No new STRs have been received.  38 C.F.R. § 3.156(c).  Also, no new and relevant clinical or other records, including VA treatment records, were received within one year of the notice of the February 1995 denial.  As a result, that RO's decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156(b) and (c), 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In 2008 the Veteran applied to reopen the claim for service connection for a lumbar disorder.  For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination (not service connection) if the claim were to be reopened.  

The evidence on file at the time of the 1995 denial showed, in essence, that the Veteran was seen during service for problems with his back and that he complained of unspecified back problems in a medical history questionnaire at service discharge, although he examination for service discharge did not document the existence of pathology of his spine.  

The Veteran originally filed a claim for service connection for, in pertinent part, "sprained back muscles" in December 1994.  He did not attend a VA examination scheduled in January 1995.  

Thus, at the time of the February 1995 denial there was no medical evidence of a current disability and, also, no evidence linking any such current disability to military service, including any inservice injury(ies).  

On the other hand, the evidence received since the February 1995 rating decision includes imaging studies which document the presence of lumbosacral degenerative disc disease (DDD) and lumbar spine herniation at L4-5.  Also, Dr. E.R.'s March 2010 opinion links the Veteran's back disability to service and is presumed credible for purposes of determining whether new and material evidence has been submitted. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the additional evidence is new and material for the purpose of reopening the claim for service connection for a lumbar disorder.  Accordingly, the claim for service connection for a lumbar spine disorder is reopened.  However, de novo adjudication of this claim is deferred pending further development. 


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a lumbar spine disorder is reopened; the appeal is granted to this extent only. 


REMAND

The Veteran has testified that he had had to leave one or more jobs after military service due to his back problems.  However, it has not been clarified whether he ever claimed workers compensation benefits due to any back disorder.  Thus, he should be contacted and requested to provide information as to whether he has ever claimed workers compensation benefits due to any disability of the lumbar or cervical spine.  

Following the January 2014 Board hearing, in April 2014 the Veteran's attorney submitted additional private clinical records, with a waiver of initial RO consideration.  However, it was noted that the attorney was waiting for additional medical records from "CMC Biddle Point" which would be forwarded to the Board when received.  As yet, such records have not been received. 

Accordingly, the Veteran's attorney should be contacted and requested to submit that evidence and any other evidence which he has obtained.  

Also, the Veteran's attorney should be contacted to clarify whether he was provided a complete copy of the Veteran's claim file; which the Veteran alleged was not the case in the NOD which he signed (and which was on the attorney's letterhead).  

The Board also finds that an addendum opinion should be obtained. 

Because the Veteran is not now service-connected for any disability, the claim for a TDIU rating is entirely dependent upon whether service connection is granted for disability of the lumbar or the cervical spine.  As such, the claim for a TDIU rating must be deferred pending development in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's attorney and clarify whether the attorney was provided a complete copy of the Veteran's claim file, as he had requested, to include records from May 29, 2008, to February 6, 2009, of the Gaston Family Health Services.  

If the attorney responds by stating that he was not provided a copy of such records, the appropriate steps should be taken to provide him with such records, as well as any other records which might be outstanding if he requests them. 

2.  Contact the Veteran's attorney and request that he submit the additional medical records from "CMC Biddle Point" which he has stated would be forwarded to the Board when received.  

3.  Contact the Veteran and request that he clarify whether he ever applied for workers compensation benefits after military service due to disability of the lumbar spine or cervical spine, or both.  

If the Veteran responds in the affirmative, the appropriate steps should be taken to attempt to obtain all relevant evidence, including clinical evidence, relative to any such claim and associate such evidence with the record on appeal.  

4.  Thereafter, obtain an addendum opinion to the July 2015 VA examination report.  The Veteran's claims file and a copy of this remand are to be provided to the examiner for review.  

(a) In light of the type and severity of back problems noted in service in 1994, complaints noted on separation examination in 1994, and efforts to seek compensation for a back problem in December 1994, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disorder is etiologically related to the Veteran's military service, to include consideration of whether any in-service back problems predisposed the Veteran to experience subsequent post-service injuries to the back.  

(b) In light of a Gaston Family Health Services February 2010 cervical MRI that revealed disc protrusions of C3-7, canal compromise at C4-5 with encroachment on the spinal cord, and foraminal stenosis at multiple levels, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neck disorder is etiologically related to the Veteran's military service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the claims and as to any claims that remain denied issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his attorney the appropriate period of time within which to respond, at their option.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


